Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
13. (Currently Amended) A computing device comprising:
a hardware processor; and
a memory device comprising processor-executable instructions that when executed by the hardware processor cause performance of operations, the operations comprising:
receiving a first plurality of sets of device information associated with a plurality of devices, wherein a set of device information of the first plurality of sets of device information comprises:
identification information associated with a device of the plurality of devices; and
user information associated with the device of the plurality of devices;
grouping, based upon the first plurality of sets of device information, the plurality of devices into a plurality of groups, wherein a group of the plurality of groups corresponds to a set of devices of the plurality of devices;
generating a plurality of group profiles associated with the plurality of groups, wherein:
a first group profile of the plurality of group profiles is associated with a first group of the plurality of groups; the first group profile comprises group information associated with a first set of devices corresponding to the first group; and the first group profile is generated based upon a second plurality of sets of device information, of the first plurality of sets of device information, associated with the first set of devices corresponding to the first group; 

determining the first group profile, of the plurality of group profiles, based upon the request for content; and 
selecting a first content item for presentation via the first device based upon the first group profile generated based upon the second plurality of sets of device information associated with the first set of devices corresponding to the first group.
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of: “grouping, based upon the first plurality of sets of device information, the plurality of devices into a plurality of groups, wherein a group of the plurality of groups corresponds to a set of devices of the plurality of devices; generating, by a hardware processor, a plurality of group profiles associated with the plurality of groups, wherein: a first group profile of the plurality of group profiles is associated with a first group of the plurality of groups; the first group profile comprises group information associated with a first set of devices corresponding to the first group; and the first group profile is generated based upon a second plurality of sets of device information, of the first plurality of sets of device information, associated with the first set of devices corresponding to the first group; receiving a request for content associated with a first device of the first set of devices; determining the first group profile, of the plurality of group profiles, based upon the request for content; and selecting a first content item for presentation via the first device based upon the first group profile generated based upon the second plurality of sets of device information associated with the first set of devices corresponding to the first group.”


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152